Citation Nr: 0533197	
Decision Date: 12/08/05    Archive Date: 12/30/05

DOCKET NO.  03-18 589	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUES

1.  Entitlement to an initial compensable disability rating 
for bilateral hearing loss for the period from November 24, 
1999 to May 13, 2004, and to a disability rating higher than 
10 percent as of May 14, 2004.

2.  Entitlement to an effective date earlier than June 14, 
2002, for the grant of service connection for tinnitus.


ATTORNEY FOR THE BOARD

Hallie E. Brokowsky, Associate Counsel




INTRODUCTION

The veteran had active military service from January 1963 to 
April 1967.

This appeal to the Board of Veterans' Appeals (Board) arose 
from August 2002 and May 2004 rating decisions of the 
Huntington, West Virginia, Regional Office (RO) of the 
Department of Veterans Affairs (VA).  

The August 2002 rating decision granted the veteran's claims 
of entitlement to service connection for bilateral hearing 
loss and tinnitus.  A noncompensable (i.e., 0 percent) 
disability evaluation was assigned for his bilateral hearing 
loss, retroactively effective from November 24, 1999.  A 10 
percent disability rating was assigned for his tinnitus, 
effective June 14, 2002.  In the May 2004 rating decision, 
the RO increased the evaluation for his bilateral hearing 
loss to 10 percent, effective May 14, 2004.  He since has 
continued with his appeal, requesting an initial compensable 
rating prior to May 14, 2004, and a rating higher than 
10 percent as of that date.  See Fenderson v. West, 12 
Vet. App. 119, 125-26 (1999) (when the veteran appeals his 
initial rating, just after establishing his entitlement to 
service connection for the condition at issue, VA must 
consider his claim in this context - which includes 
determining whether he is entitled to a "staged" rating to 
compensate him for times since the effective date of his 
award when his disability may have been more severe than at 
others).  See also AB v. Brown, 6 Vet. App. 35, 39 (1993) (a 
veteran is presumed to be seeking the highest possible 
rating, unless he expressly indicates otherwise).  The 
veteran also wants an earlier effective date for the grant of 
service connection for tinnitus.

When filing his substantive appeal (VA Form 9) in August 
2003, the veteran requested a hearing at the Board before a 
Veterans Law Judge (VLJ).  But the veteran failed to report 
for his September 2005 hearing, as scheduled.  There are no 
other hearing requests of record, and he has not justified 
his absence, so the Board deems his request for a Board 
hearing withdrawn.  See 38 C.F.R. § 20.702(d) (2005).




FINDINGS OF FACT

1.  The veteran was notified of the evidence needed to 
substantiate his claims, apprised of whose responsibility - 
his or VA's, it was for obtaining the supporting evidence, 
and all relevant evidence necessary for an equitable 
disposition of his appeal has been obtained.

2.  For the period from November 24, 1999 through May 13, 
2004, the veteran's hearing was not worse than Level I in 
each ear.

3.  Since May 14, 2004, the veteran has had Level IV hearing 
acuity in each ear.

4.  The veteran, whose service in the military ended in April 
1967, did not submit a claim for service connection for 
tinnitus within one year of his discharge; he was diagnosed 
with this condition at a June 14, 2002 VA examination.


CONCLUSIONS OF LAW

1.  The requirements are not met for an initial compensable 
rating for the bilateral hearing loss for the period from 
November 24, 1999 to May 13, 2004.  38 U.S.C.A. § 1155, 
5103A, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.321, 
4.1-4.14, 4.85, Diagnostic Code 6100 (1999 & 2005).

2.  The requirements also are not met for a rating higher 
than 10 percent for the bilateral hearing loss on and after 
May 14, 2004.  38 U.S.C.A. § 1155, 5103A, 5107(b) (West 
2002); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1-4.14, 4.85, 
Diagnostic Code 6100 (2005).

3.  The criteria are not met for an effective date earlier 
than June 14, 2002, for the grant of service connection for 
tinnitus.  38 U.S.C.A. §§ 5103, 5103A, 5107(b), 5110 (West 
2002); 38 C.F.R. §§ 3.102, 3.114, 3.155, 3.159, 3.400 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Procedural Due Process Considerations

The Veterans Claims Assistance Act (VCAA), codified at 38 
U.S.C.A. §§ 5100, 5102, 5103A, 5106, 5107, 5126, was signed 
into law on November 9, 2000.  Implementing regulations were 
created, codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326.  

VCAA notice must: (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in his or her possession 
that pertains to the claim.  See Pelegrini v. Principi, 18 
Vet. App. 112, 120-121 (2004) (Pelegrini II).  This new 
"fourth element" of the notice requirement comes from the 
language of 38 C.F.R. § 3.159(b)(1) (2004).  Id., at 121.  
But according to VA's General Counsel (GC), the Pelegrini II 
holding does not require that VCAA notification contain any 
specific "magic words."  See VAOPGCPREC 7-2004 (July 16, 
2004); see also VAOPGCPREC 1-2004 (February 24, 2004).

Pelegrini II also held, in part, that VCAA notice, as 
required by 38 U.S.C.A. § 5103, must be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ or RO) decision on a claim for VA benefits.

In the case at hand, the veteran was sent a VCAA letter in 
March 2001 explaining the type of evidence required to 
substantiate a claim for service connection.  The letter also 
indicated what evidence he was responsible for obtaining and 
what VA had done and would do in helping him obtain 
supporting evidence.  There was no specific mention, per se, 
of the "fourth element" discussed in Pelegrini II, but the 
letter nonetheless explained that he should identify and/or 
submit any supporting evidence.  And in Mayfield v. 
Nicholson, 19 Vet. App. 103, 128 (2005), the Court held that 
requesting additional evidence supportive of the claim rather 
than evidence that pertains to the claim does not have the 
natural effect of producing prejudice.  The burden is on the 
claimant in such a situation to show that prejudice actually 
exists.  Furthermore, as also held in Mayfield, an error, 
whether procedural or substantive, is only prejudicial "when 
the error affects a substantial right so as to injure an 
interest that the statutory or regulatory provision involved 
was designed to protect such that the error affects 'the 
essential fairness of the [adjudication].'" (quoting 
McDonough Power Equip., Inc. v. Greenwood, 464 U.S. 548, 553 
(1984).  The content of the VCAA notice therefore 
substantially complied with the specificity requirements of 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) (identifying 
evidence to substantiate the claim and the relative duties of 
VA and the claimant to obtain evidence) and of Charles v. 
Principi, 16 Vet. App. 370 (2002) (identifying the document 
that satisfies VCAA notice).

Note also that the veteran was initially provided VCAA notice 
in March 2001 - prior to the RO's initial adjudication of his 
claims for service connection for hearing loss and tinnitus 
in August 2002.  So this complied with the Pelegrini II 
requirement that VCAA notice - to the extent possible, 
precede the RO's initial adjudication.  Although the RO 
provided the VCAA notice in the context of when the veteran 
was pursuing service connection for hearing loss, this 
benefit has since been granted, and the current appeal 
concerning this claim is a "downstream" issue, for a higher 
initial rating.  Likewise, although he did not claim 
entitlement to service connection for tinnitus in his initial 
November 1999 claim, he received VCAA notice prior to the 
grant of service connection for this condition in 
August 2002, and his current appeal with regards to this 
claim is also a "downstream" issue, for an earlier 
effective date.  See VAOPGCPREC 8-2003 (Dec. 22, 2003) (where 
VA receives a notice of disagreement (NOD) that raises a new 
issue in response to notice of its decision on a claim for 
which VA has already given the section 5103(a) notice, 
38 U.S.C.A. § 5103(a) does not require VA to provide notice 
of the information and evidence necessary to substantiate the 
newly raised issue).  So additional VCAA notice concerning 
these additional issues is not required.  



Nevertheless, the March 2001 VCAA notice provided the veteran 
with ample opportunity to respond before his appeal was 
certified to the Board.  The RO has issued a statement of the 
case (SOC) and supplemental SOC (SSOC) during the years since 
- including pertaining to the increased rating and earlier 
effective date claims now at issue, which included citation 
to the VCAA's implementing regulations.  And in response, the 
veteran has not indicated he has any additional relevant 
evidence to submit or which needs to be obtained.  So under 
these circumstances, the Board finds that he was afforded "a 
meaningful opportunity to participate effectively in the 
processing of his claims by VA."  See Mayfield, 19 Vet. App. 
at 128 (holding that section 5103(a) notice [even if] 
provided after initial RO decision can "essentially cure the 
error in the timing of notice" so as to "afford a claimant 
a meaningful opportunity to participate effectively in the 
processing of ... claims by VA") (citing Pelegrini II, 18 Vet. 
App. at 122-24).  Consequently, "the record has been fully 
developed," and "it is difficult to discern what additional 
guidance VA could [provide] to the appellant regarding what 
further evidence he should submit to substantiate his 
claim."  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 
2004).

II.  Entitlement to Higher Disability Ratings for the 
Bilateral Hearing Loss

Disability ratings are determined by evaluating the extent to 
which a veteran's service-connected disability adversely 
affects his ability to function under the ordinary conditions 
of daily life, including employment, by comparing his 
symptomatology with the criteria set forth in the Schedule 
for Rating Disabilities.  See 38 U.S.C.A. § 1155; 38 C.F.R. 
§ 4.1.  If two ratings are potentially applicable, the higher 
rating will be assigned if the disability more nearly 
approximates the criteria required for that rating; 
otherwise, the lower rating will be assigned.  See 38 C.F.R. 
§ 4.7.  Any reasonable doubt regarding the degree of 
disability will be resolved in favor of the veteran.  See 
38 C.F.R. § 4.3.



A disability rating may require re-evaluation in accordance 
with changes in a veteran's condition.  Thus, it is essential 
that the disability be considered in the context of the 
entire recorded history when determining the level of current 
impairment.  See 38 C.F.R. § 4.1.  See also Schrafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  In addition, as alluded 
to earlier, where, as here, an award of service connection 
for a disability has been granted and the assignment of an 
initial evaluation for that disability is disputed, separate 
evaluations may be assigned for separate periods of time 
based on the facts found.  In other words, evaluations may be 
"staged."  See Fenderson, 12 Vet. App. at 125-26 (1999).  
This, in turn, will compensate the veteran for times since 
the effective date of his award when his disability may have 
been more severe than at other times during the course of his 
appeal.

The veteran was first afforded a VA examination in June 2002.  
At that time, he complained of hearing loss and tinnitus.  An 
audiological evaluation revealed that his right ear pure-tone 
thresholds were 5 decibels at 500 Hertz, 15 decibels at 
1000 Hertz, 25 decibels at 2000 Hertz, 80 decibels at 3000 
Hertz, and 95 decibels at 4000 Hertz.  His average right ear 
pure-tone threshold was 53.75 decibels and his right ear 
speech recognition score was 92 percent.  His left ear pure-
tone thresholds were 10 decibels at 500 Hertz, 10 decibels at 
1000 Hertz, 40 decibels at 2000 Hertz, 65 decibels at 3000 
Hertz, and 65 decibels at 4000 Hertz.  His average left ear 
pure-tone threshold was 45 decibels and his left ear speech 
recognition score was 92 percent.  The diagnosis was severe 
to profound sensorineural hearing loss of the right ear and 
mild to moderate sensorineural hearing loss of the left ear.

Private medical records from Associates Hearing, Inc., 
received in June 2003, indicate the veteran was diagnosed 
with moderately severe hearing loss of the right ear and mild 
to severe hearing loss of the left ear following audiometric 
testing in June 2000.  An audiological evaluation revealed 
that his right ear pure-tone thresholds were 5 decibels at 
500 Hertz, 10 decibels at 1000 Hertz, 25 decibels at 
2000 Hertz, 65 decibels at 3000 Hertz, and 90 decibels 
at 4000 Hertz.  His left ear pure-tone thresholds were 
5 decibels at 500 Hertz, 0 decibels at 1000 Hertz, 
35 decibels at 2000 Hertz, 65 decibels at 3000 Hertz, and 80 
decibels at 4000 Hertz.  

The veteran was most recently afforded a VA examination in 
May 2004.  According to the report, he again complained of 
hearing loss and tinnitus.  An audiological evaluation 
revealed that his right ear pure-tone thresholds were 
10 decibels at 500 Hertz, 10 decibels at 1000 Hertz, 25 
decibels at 2000 Hertz, 85 decibels at 3000 Hertz, and 90 
decibels at 4000 Hertz.  His average right ear pure-tone 
threshold was 52.5 decibels and his right ear speech 
recognition score was 76 percent.  His left ear pure-tone 
thresholds were 15 decibels at 500 Hertz, 5 decibels at 
1000 Hertz, 35 decibels at 2000 Hertz, 65 decibels at 3000 
Hertz, and 70 decibels at 4000 Hertz.  His average left ear 
pure-tone threshold was 43.75 decibels and his left ear 
speech recognition score was 72 percent.  The diagnosis was 
severe to profound sensorineural hearing loss of the right 
ear and mild to moderate sensorineural hearing loss of the 
left ear, with fair word recognition scores bilaterally.

In evaluating service-connected hearing loss, disability 
ratings are derived by a mechanical application of the rating 
schedule to the numeric designations assigned after 
audiometric evaluations are performed.  See Lendenmann v. 
Principi, 3 Vet. App. 345, 349 (1992).  Hearing loss 
disability evaluations range from noncompensable (i.e., 0 
percent) to 100 percent based on organic impairment of 
hearing acuity, as measured by controlled speech 
discrimination tests in conjunction with the average hearing 
threshold, as measured by pure tone audiometric tests in the 
frequencies 1,000, 2,000, 3,000 and 4,000 Hertz.  The rating 
schedule establishes auditory acuity levels designated from 
Level I for essentially normal hearing acuity, through Level 
XI for profound deafness.  VA audiological examinations are 
conducted using a controlled speech discrimination test 
together with the results of a pure tone audiometry test.  
The vertical lines in Table VI (in 38 C.F.R. § 4.85) 
represent nine categories of the percentage of discrimination 
based on the controlled speech discrimination test.  The 
horizontal columns in Table VI represent nine categories of 
decibel loss based on the pure tone audiometry test.  The 
numeric designation of impaired hearing (Levels I through XI) 
is determined for each ear by intersecting the vertical row 
appropriate for the percentage of discrimination and the 
horizontal column appropriate to the pure tone decibel loss.

The percentage evaluation is found from Table VII (in 
38 C.F.R. § 4.85) by intersecting the vertical column 
appropriate for the numeric designation for the ear having 
the better hearing acuity and the horizontal row appropriate 
to the numeric designation level for the ear having the 
poorer hearing acuity.  For example, if the better ear has a 
numeric designation Level of "V" and the poorer ear has a 
numeric designation Level of "VII," the percentage evaluation 
is 30 percent.  See 38 C.F.R. §§ 4.85(b), 4.87 (2005). 

Effective June 10, 1999, regulatory changes were made to the 
schedule for rating disabilities pertaining to diseases of 
the ear, including the criteria for evaluating hearing loss.  
However, the method described above using Tables VI and VII 
was not changed and, therefore, has no substantive effect on 
the veteran's claim.  But pertinent changes were made to 
38 C.F.R. § 4.86.

The language of 38 C.F.R. § 4.86(a) now provides that, when 
the pure-tone threshold at each of the four specified 
frequencies (1000, 2000, 3000, and 4000 Hertz) is 55 decibels 
or more, the rating specialist will determine the 
Roman numeral designation for hearing impairment from either 
Table VI or Table VIa, whichever results in the higher 
numeral.  Each ear will be evaluated separately.  
The provisions of 38 C.F.R. § 4.86(b) provide that when the 
pure tone threshold is 30 decibels or less at 1,000 Hertz, 
and 70 decibels or more at 2,000 Hertz, the rating specialist 
will determine the Roman numeral designation for hearing 
impairment from either Table VI or Table VIa, whichever 
results is the higher numeral.  That numeral will then be 
elevated to the next higher Roman numeral.  Each ear will be 
evaluated separately.  Unfortunately, as will be discussed 
below, neither 38 C.F.R. § 4.86(a) nor (b) is applicable in 
this particular appeal.

According to the results of the hearing evaluations the 
veteran underwent prior to May 14, 2004, there simply is no 
basis for assigning a compensable disability rating for his 
bilateral hearing loss.  The clinical evidence of record 
shows that his right ear hearing loss, even at its worst, was 
no greater than Level I.  And his left ear hearing loss also 
was no worse than Level I.



During the June 2002 VA examination, the veteran had an 
average pure-tone threshold of 53.75 decibels and a speech 
discrimination score of 92 percent in his right ear and an 
average pure-tone threshold of 45 decibels and a speech 
discrimination score of 92 percent in his left ear.  This, in 
turn, correlates to Level I hearing acuity bilaterally.  And 
the two Level I designations do not warrant a compensable 
rating under 38 C.F.R. § 4.85, Table VII.  As such, there is 
no basis for a higher, i.e., compensable rating prior to May 
14, 2004.

Furthermore, the results of the veteran's most recent hearing 
evaluation clearly indicate there simply is no basis for 
assigning a rating higher than 10 percent for his bilateral 
sensorineural hearing loss on and after May 14, 2004.  The 
clinical evidence of record shows that his hearing loss is 
now worse, at Level IV bilaterally.  During his most recent 
VA examination, in May 2004, he had an average pure-tone 
threshold of 52.5 decibels in his right ear and 76 percent 
speech discrimination.  This correlates to Level IV hearing 
acuity for this ear.  For the left ear, his average decibel 
loss was 43.75 decibels and the speech discrimination score 
was 72 percent.  This also translates into Level IV hearing 
for the left ear under Table VI.  Together, the two Level IV 
designations result in a 10 percent rating under 38 C.F.R. 
§ 4.85, Table VII, and there is no basis for assigning a 
higher rating.

Also, as mentioned, the veteran does not have the exceptional 
patterns of hearing impairment - mentioned in 38 C.F.R. 
§ 4.86(a) and (b) - which might otherwise warrant assigning 
a higher rating.

In denying the claim for a higher rating, for both indicated 
periods, the Board also has considered whether the veteran is 
entitled to a greater level of compensation on an extra-
schedular basis.  However, the record does not present such 
an exceptional or unusual disability picture as to render 
impractical the application of the regular rating schedule 
standards.  See 38 C.F.R. § 3.321(b)(1).  There has been no 
showing by him or anyone on his behalf that his bilateral 
hearing loss has caused marked interference with his 
employment (meaning above and beyond that contemplated by his 
noncompensable and 10 percent schedular ratings for the 
periods indicated) or that his bilateral hearing loss has 
otherwise necessitated frequent periods of hospitalization.  
He has not submitted any evidence, for example, showing his 
employer has needed to make special concessions in the 
interest of accommodating the functional impairment from the 
bilateral hearing loss.  Nor is there evidence of significant 
time lost from work on account of this disability.  So the 
Board does not have to refer this case to the Director of 
Compensation and Pension Service for extra-schedular 
consideration.  See Bagwell v. Brown, 9 Vet. App. 337, 338-9 
(1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); Shipwash 
v. Brown, 8 Vet. App. 218, 227 (1995).

Inasmuch as, for the reasons stated, the preponderance of the 
evidence is against the claim, it must be denied because the 
benefit-of-the-doubt rule is inapplicable.  See Alemany v. 
Brown, 9 Vet. App. 518, 519 (1996).

III.  Entitlement to an Earlier Effective Date for the 
Tinnitus

The statutory and regulatory guidelines for determining the 
effective date of an award of disability compensation are set 
forth in 38 U.S.C.A. § 5110 (West 2002) and 38 C.F.R. § 3.400 
(2005).  Except as otherwise provided, the effective date of 
an evaluation and an award of compensation based on an 
original claim, a claim reopened after a final disallowance, 
or a claim for increase will be the date the claim was 
received or the date entitlement arose, whichever is later.  
See 38 C.F.R. § 3.400.  

The effective date of an award of service connection will be 
the day following the date of separation from service - if 
the veteran filed a claim within one year after service.  
Otherwise, the effective date will be the date of receipt of 
his claim.  38 U.S.C.A. § 5110(a), (b)(1); 38 C.F.R. § 
3.400(b)(2).

The applicable statutory and regulatory provisions require 
that VA look to all communications from the veteran that may 
be interpreted as applications or claims, both formal and 
informal, for benefits.  In particular, VA is required to 
identify and act on informal claims for benefits.  See 
38 U.S.C.A. § 5102; 38 C.F.R. § 3.1(p), 3.155(a).  See also 
Servello v. Derwinski, 3 Vet. App. 196, 198-200 (1992).  
An informal claim must identify the benefit sought.  See 
38 C.F.R. § 3.155(a).

In order for benefits to be paid under the laws administered 
by the VA, a specific claim in the form prescribed by the 
Secretary must be filed.  See 38 U.S.C.A. § 5101; 38 C.F.R. 
§ 3.151(a).  All claims for benefits filed with the VA, 
formal or informal, must be in writing.  See Rodriguez v. 
West, 189 F.3d 1351 (Fed. Cir. 1999).

As already indicated, the veteran's service in the military 
ended in April 1967.  And he did not file a claim for service 
connection for tinnitus within one year of his discharge.  In 
fact, he never actually filed a claim, per se, for service 
connection for tinnitus.  Rather, on November 24, 1999, he 
filed a claim of entitlement to service connection for 
bilateral hearing loss.  And, as also previously mentioned, 
he underwent a VA examination in connection with this claim 
on June 14, 2002.  During that hearing evaluation, he 
complained of tinnitus, in addition to his complaints of 
hearing loss.  The VA examiner noted the tinnitus was 
bilateral and constant, with an onset in service.  So the RO 
subsequently granted service connection for tinnitus in the 
August 2002 rating decision, and made the grant effective 
from June 14, 2002, the date of the VA hearing examination.

In February 2003, in response, the veteran disagreed with 
this effective date.  The RO issued an SOC in September 2003, 
and he perfected his appeal to the Board for this claim by 
filing a timely substantive appeal (VA Form 9) in June 2003.

In a statement submitted in conjunction with his VA Form 9, 
the veteran asserted that he was entitled to an earlier 
effective date for his tinnitus because it was incurred 
during his service, and since he had experienced ringing in 
his ears ever since.  In the alternative, he asserted that he 
was entitled to an earlier effective date because he first 
complained of tinnitus when he was treated by Associates 
Hearing, Inc., in June 2000.  In support of this assertion, 
in June 2003, he submitted June 2000 treatment records from 
Associates Hearing, Inc., which show complaints of bilateral 
ringing in the ears, military noise exposure, and a diagnosis 
of tinnitus.

In addition, the May 2004 VA examination report also shows 
complaints and a diagnosis of tinnitus. 

The Board finds that the effective date of June 14, 2002 for 
the grant of service connection for tinnitus is appropriate 
under the facts of this case.  Despite his contentions to the 
contrary, there is no indication the veteran actually filed a 
claim (informal or formal) for service connection of his 
tinnitus or that he provided medical evidence of a diagnosis 
of this condition prior to his June 14, 2002 VA examination.  
That, as mentioned, is the date the RO first learned he had 
tinnitus related to his military service.  And although he 
earlier had sought and obtained treatment for tinnitus in 
June 2000 from the private hearing clinic (Associates 
Hearing, Inc.), that was not tantamount to an informal claim 
with VA, much less a formal claim, as that treatment and 
evaluation at that facility occurred outside of VA's medical 
health care system.  So VA did not have "constructive" 
notice of that treatment, much less actual notice of it.  Cf. 
Bell v. Derwinski, 2 Vet. App. 611 (1992) (discussing 
situations where VA has constructive, if not actual, notice 
of relevant VA treatment - in turn prompting VA to obtain 
the treatment records and possibly consider them as an 
informal claim for benefits).  Instead, VA did not learn of 
that treatment until long after the fact, indeed more than 
one year after it occurred.  So it cannot be used a grounds 
for assigning an earlier effective date.  See, e.g., a line 
of cases discussing when it is appropriate to consider 
evidence as informal (meaning implied) and formal claims for 
benefits:  Rodriquez v. West, 189 F.3d 1351 (Fed. Cir. 1999); 
Brannon v. West, 12 Vet App 32 (1998); Lalonde v. West, 12 
Vet App 377 (1999); Fleshman v. West, 138 F.3d 1429 (Fed. 
Cir. 1998); and Norris v. West, 12 Vet App 413 (1999).

So there is not evidence of any attempt to file a claim for 
service connection of tinnitus at any time prior to the June 
14, 2002 VA examination.  Indeed, the file is entirely devoid 
of a written claim, informal or formal, for this condition.  
And there is no indication a diagnosis of tinnitus related to 
the veteran's military service was received by the RO prior 
to this date.  And while the Board is mindful of his 
statements that his tinnitus existed since service, there is 
no provision for payment of benefits from an earlier date 
based on a disorder's existence from a date previous to the 
actual receipt of the claim.  So June 14, 2002 is the correct 
effective date.  See 38 C.F.R. § 3.400(b)(2).

For these reasons, the preponderance of the evidence is 
against the veteran's claim for an earlier effective date, 
meaning the benefit-of-the-doubt rule is inapplicable.  See 
Alemany v. Brown, 9 Vet. App. 518, 519 (1996).


ORDER

The claim for an initial compensable rating for bilateral 
hearing loss, for the period from November 24, 1999 to May 
13, 2004, is denied.  

The claim for a disability rating higher than 10 percent for 
bilateral hearing loss, for the period from May 14, 2004, 
onward, also is denied.

The claim for an effective date earlier than June 14, 2002, 
for the grant of service connection for tinnitus also is 
denied.



	                        
____________________________________________
	KEITH W. ALLEN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


